           Case 1:17-vv-01028-UNJ Document 49 Filed 12/20/19 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-1028V
                                    Filed: October 17, 2019
                                        UNPUBLISHED


    BARBARA SAKOVITS,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Table Injury;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                        Respondent.


Shealene Priscilla Mancuso, Muller Brazil, LLP, Dresher, PA, for petitioner.
Daniel Anthony Principato, U.S. Department of Justice, Washington, DC, for
       respondent.

                                    RULING ON ENTITLEMENT1

Corcoran, Chief Special Master:

       On July 31, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered left shoulder injuries caused by the influenza
vaccination she received on October 24, 2014. Petition at ¶¶ 2, 13. The case was
assigned to the Special Processing Unit (“SPU”).




1
 I intend to post this decision on the United States Court of Federal Claims' website. This means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), petitioner has 14 days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will redact such material from public access. Because this unpublished
decision contains a reasoned explanation for the action in this case, I am required to post it on the United
States Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. §
3501 note (2012) (Federal Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:17-vv-01028-UNJ Document 49 Filed 12/20/19 Page 2 of 2



        On August 9, 2019, Special Master Dorsey (to whom this case was previously
assigned)3 issued a fact ruling, finding there is preponderant evidence to establish that
petitioner’s manifestation of onset after vaccine administration occurred within 48 hours.
Fact Ruling at 5 (ECF No. 38).

        Respondent has filed an amended Rule 4 report indicating that “while preserving
his right to appeal the Chief Special Master’s finding . . . [he] has concluded that
petitioner suffered SIRVA related to her October 24, 2014 vaccination.” Rule 4 Report,
filed Oct. 9, 2019, at 3 (ECF No. 43). Respondent adds that “based on the record as it
now stands and subject to his right to appeal the Findings of Fact, respondent does not
dispute that petitioner has satisfied all legal prerequisites for compensation under the
Act.” Id. at 3-4.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                      s/Brian H. Corcoran
                                      Brian H. Corcoran
                                      Chief Special Master




3
  On October 1, 2019, former Chief Special Master Dorsey stepped down as Chief Special Master but
continues to adjudicate vaccine cases as Special Master Dorsey. The majority of SPU cases were
reassigned to Chief Special Master Corcoran.
